      Case 2:17-cv-00959-LAP Document 193
                                      188 Filed 05/29/20
                                                03/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


MR. JEREMY LEVIN and DR. LUCILLE
LEVIN,

                      Plaintiffs,      Case No. 17-cv-00959 (KBF)

                v.

650 FIFTH AVENUE COMPANY, ALAVI
FOUNDATION, BANK MELLI IRAN,
ASSA CORPORATION, and ASSA
COMPANY LIMITED,

                      Defendants.


PLAINTIFF LUCILLE LEVIN AND NONPARTY SUZELLE M. SMITH, TRUSTEE OF
THE JEREMY ISADORE LEVIN 2012 REVOCABLE TRUST, AS AMENDED, NOTICE
        OF MOTION AND MOTION TO SUBSTITUTE AND LIFT STAY




            The unopposed motion to substitute is
            granted. To the extent there was a stay in
            place, that stay is lifted. SO ORDERED.


                                                       5/29/2020




                                       HOWARTH & SMITH
                                       523 West Sixth Street, Suite 728
                                       Los Angeles, California 90014
                                       (213) 955-9400

                                       Attorneys for Plaintiffs
                                       Mr. Jeremy Levin and Dr. Lucille Levin
          Case 2:17-cv-00959-LAP Document 193
                                          188 Filed 05/29/20
                                                    03/23/20 Page 2 of 2



        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law and

Declaration of Suzelle M. Smith, Plaintiff and Judgment Creditor Dr. Lucille Levin and nonparty

Suzelle M. Smith, Trustee of the Jeremy Isadore Levin 2012 Revocable Trust, as amended,

hereby submit this motion to substitute and lift stay. For the reasons stated in the accompanying

Memorandum of Law, the Court should substitute Suzelle M. Smith, Trustee of the Jeremy

Isadore Levin 2012 Revocable Trust, for Jeremy Levin as plaintiff and judgment creditor in this

action. Further, the Court should either confirm that this action is not stayed, or lift the stay on

this action.



Dated: March 23, 2019                                  Respectfully submitted,

                                                       HOWARTH & SMITH
                                                       DON HOWARTH
                                                       SUZELLE M. SMITH

                                               By:      /s/ Suzelle M. Smith
                                                       Suzelle M. Smith (5376900)
                                                       ssmith@howarth-smith.com
                                                       523 West Sixth Street, Suite 728
                                                       Los Angeles, California 90014
                                                       (213) 955-9400

                                                       Attorneys for Plaintiffs
                                                       Mr. Jeremy Levin and Dr. Lucille Levin




                                                  1
